Error to the Court of Civil Appeals for the Fourth District, in an appeal from Cameron County.
Where the time for allowing relief under an Act of the Legislature has expired, a case brought under such Act (moratorium law) becomes moot and is for that reason dismissed and any injunction theretofore granted thereunder dissolved.
All of the above listed cases were brought under the terms of the Act of the 43rd Legislature, page 225, known as the Moratorium Act, which provided for the postponement or continuance *Page 411 
of orders of sale and executions in foreclosure suits until May 1, 1934, and for the purpose of securing injunctions to restrain the sale of property under execution until that date. Injunctions were granted by the trial courts and on appeal most of them were dissolved. 64 S.W.2d 1118. Writs of error were granted by the Supreme Court.
The cases listed above were today dismissed by the Supreme Court of Texas, with the following notation in each case:
"This cause was brought under the terms of, and for the purpose of obtaining relief under Chapter 102, Acts of the Regular Session of the 43rd Legislature, which became effective May 1st, 1933. The Act by its terms is effective in no event beyond May 1, 1934. Since the statute is no longer operative, the cause is deemed moot and is, for that reason, dismissed; and any injunctive or restraining order heretofore entered by this, or any lower court, is hereby dissolved.
"The views of Chief Justice Cureton, concurring in the dismissal of the cause, are expressed in a memorandum this day filed."